Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the application filed March 29, 2019.  Claims 1-2 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 2 recite the limitation of “displaying evacuation instructions for each AP on the stations within range of each AP.”  It is unclear what the evacuation instruction for each AP is referring to.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 rejected under 35 U.S.C. 103 as being unpatentable over  Park KR20150073574 in view of Akinwande et al. “Routing Diverse Crowds in emergency with Dynamic Grouping.”

As per claim 1, Park teaches a computer-implemented method in a cloud-based controller device implemented at least partially in hardware and communicatively coupled to a plurality of access points on a data communication network which are in turn coupled to a plurality of wireless stations on a Wi-Fi portion of the data communication network, the method for emergency evacuating routing through access points on a data communication network [wireless access point and devices and central station (pp10-12)],
the method comprising the steps of: configuring a layout of emergency exits for a building being monitored and AP locations within the building layout [map of the protected area and reference points (pp 22-26)];
detecting an emergency that requires evacuation of people from the building from an emergency system associated with the building [determining location of a threat (pp 21)];

displaying evacuation instructions for each AP on the stations within range of each AP [suerimpose map on each AP (pp 23-25)].  
Park does not explicitly teach generating a density map from a number of stations within radio range of each AP including stations that are connected and stations that are not connected.
However, in analogous art, Akinwande teaches generating a density map from a number of stations within radio range of each AP including stations that are connected and stations that are not connected [metrics perform algorithms using crowd density to route evacuees and suggest less congested paths (page 491)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the evacuation route of Park with the crowd density of Akinwande.  A person of ordinary skill in the art would have been motivated to do this to optimize exits for people in an emergency. 

Claim 2 is rejected under the same rationale as claim 1 as it does not further limit or define over the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457


/UZMA ALAM/             Primary Examiner, Art Unit 2457